COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EDDIE ESTEP,                                   §             No. 08-19-00280-CR

                       Appellant,                §                Appeal from the

  v.                                             §              205th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                       State.                    §             (TC# 20150D04089)

                                                 §
                                           ORDER

        The Court received and filed the supplemental clerk’s record as requested in its order

issued October 5, 2020. The appeal is therefore reinstated, and the Appellant’s brief is now due

January 20, 2021.

       IT IS SO ORDERED this 21st day of December, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.